Citation Nr: 1636889	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for right bundle branch block (RBBB).

4.  Entitlement to a rating higher than 60 percent for coronary artery disease, status post coronary artery bypass graft (heart disability).

5.  Entitlement to a rating higher than 30 percent for bronchitis, status post pneumothorax.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1955 to February 1964 and in the Army from April 1964 to July 1975.  This included service in the Republic of Vietnam from March 1967 to March 1968 and from September 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The November 2011 rating decision reopened the Veteran's claim of service connection for hypertension and then denied the underlying service connection claim, and denied service connection for high cholesterol and right bundle branch block (RBBB).  The Veteran's notice of disagreement was received in December 2011.  A statement of the case was issued in October 2014 and the Veteran perfected his appeal by submitting a December 2014 VA Form 9.

The December 2013 rating decision granted service connection for erectile dysfunction; denied increased ratings for coronary artery disease and bronchitis; and denied TDIU.  The Veteran's notice of disagreement was received in January 2014.  A statement of the case was issued in August 2015 and the Veteran perfected his appeal by submitting a September 2015 VA Form 9.

The Veteran was previously represented by an attorney.  In a January 2015 letter, the Veteran informed VA that he had terminated that attorney's representation. Thus, the Veteran is currently appearing pro se.

In his December 2014 VA Form 9, the Veteran indicated that he wished to provide testimony at a video conference hearing.  In his September 2015 VA Form 9 the Veteran indicated that he wished to provide testimony at a Travel Board hearing.  In November 2015 and May 2016 letters, the Veteran withdrew his hearing requests.  38 C.F.R. § 20.701(e).  

The issues of entitlement to service connection for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in an unappealed January 2006 decision.  

2.  The evidence first received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for hypertension.

3.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.

4.  The Veteran's right bundle branch block has been associated with his service connected ischemic heart disease, which is a presumptive condition for veterans who were exposed to herbicides.

5.  The Veteran's coronary artery disease, status post coronary artery bypass graft with residual scars and angioplasty with one stent placement is characterized by chronic congestive heart failure and right medial thigh and midsternal scars that were not painful or unstable and did not cover a total area greater than six square inches.

6.  The Veteran's bronchitis, status post pneumothorax, is characterized by pulmonary function impairment measured as a FEV-1 no worse than 70 percent predicted, a FEV-1/FVC no worse than 68 percent predicted, and DLCO of 88 percent predicted.

7.  The Veteran's erectile dysfunction is not characterized by penile deformity.


CONCLUSIONS OF LAW

1.  The January 2006 decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been received with respect to the claim of service connection for hypertension; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
	
3.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for right bundle branch block have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a 100 percent rating for coronary artery disease, status post coronary artery bypass graft with residual scars and angioplasty with one stent placement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Codes (DC) 7005, 7017 (2015).

6.  The criteria for a rating higher than 30 percent for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Codes (DC) 6600 (2015).

7.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.115b, Diagnostic Codes (DC) 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letters sent to the Veteran in November 2009 (coronary artery disease, hypertension, high cholesterol), June 2010 (RBBB), August 2010 (coronary artery disease), October 2011 (hypertension, high cholesterol, RBBB, TDIU), November 2011 (hypertension, high cholesterol, RBBB), and December 2011 (erectile dysfunction).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in December 2012 (erectile dysfunction), September 2013 (heart, bronchitis), and July 2015 (heart, RBBB).  These examination contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be presumed for certain diseases for veterans who were exposed to an herbicide agent, such as Agent Orange, during service in the Republic of Vietnam, during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014).  This includes ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).  No such presumption exists for hypertension.  The Veteran in this case served in the Republic of Vietnam during the Vietnam Era.  


II.A.  New and Material Evidence - Hypertension

The Veteran is seeking service connection for hypertension.  The claim was previously denied by the RO prior to the Veteran's most recent request for service connection for this disability.  Thus, it must first be determined whether the claim may be reopened.  

He was originally denied service connection for hypertension in a July 1995 rating decision as part of his claim of service connection for heart condition, diagnosed as coronary artery disease, hypertension, status post bypass, history of heart flutter, which found that none of these disorders were diagnosed during the Veteran's military service or within one year of his separation.  The Veteran filed a July 1995 notice of disagreement and a statement of the case was issued in October 1995.  The Veteran did not perfect submit a substantive appeal and thus his appeal on this issue was not perfected.  See 38 C.F.R. §§ 20.200, 20.202.  Thus, the July 1995 rating decision became final.

The Veteran was again denied service connection for hypertension in a January 2006 rating decision; this time under a theory of service connection secondary to diabetes mellitus, type II.  In denying this claim, the RO relied on medical findings that the Veteran's hypertension predated his diabetes and there was no evidence of renal involvement or relationship (causal or aggravating) between the Veteran's hypertension and his diabetes.  The Veteran did not appeal this denial and no additional new and material evidence was received within one year of its issuance.  Thus, the January 2006 rating decision likewise became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran filed a claim to reopen his claim of service connection for hypertension in November 2009.

The evidence submitted since the January 2006 rating decision includes the Veteran's contention that his hypertension was caused by his presumed exposure to herbicides in service.  The in-service injury of herbicide exposure was not considered in either of the prior denials and, thus, is new evidence.  This is sufficient to reopen the claim because it would at a minimum trigger VA's duty to provide an examination when considered with the evidence of record at the time of the July 1988 Board decision.  See Shade, 24 Vet. App. at 118-19.

Ultimately, the Board finds the evidence received by VA since a June 2006 Board decision that denied entitlement to service connection for hypertension pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim is warranted.  There is insufficient evidence for the Board to presently determine whether service connection is warranted for hypertension so the reopened claim must be remanded to the AOJ for additional development.  


II.B.  Service Connection - High Cholesterol

Concerning the Veteran's claim for entitlement to service connection for high cholesterol, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). 

Thus, in this case, while high cholesterol may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for high cholesterol, and the appeal is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.C.  Service Connection - RBBB

In this case, the record shows a finding of RBBB through the appeals period.  Additionally, the July 2015 VA examination specifically found that this condition qualified within the generally accepted medical definition of ischemic heart disease.  As such, presumptive service connection is warranted.


III.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  



II.A.  Increased Rating - coronary artery disease, status post coronary artery bypass graft with residual scars and angioplasty with one stent placement.

The Veteran is seeking a higher rating for his coronary artery disease, status post coronary artery bypass graft with residual scars and angioplasty with one stent placement.  The Veteran was originally granted service connection for coronary artery disease, status post coronary artery bypass graft with residual scars and angioplasty with one stent placement in a September 2011 rating decision.  The Board hereinafter refers to this disability simple as coronary artery disease.  At that time, this disability was rated 100 percent effective November 16, 1994; 30 percent effective May 1, 1995; 60 percent effective July 20, 1998; 10 percent effective May 3, 2000; and 60 percent effective December 15, 2009.  The Veteran did not appeal that rating and did not submit additional new and material evidence within one year of its issuance.  Thus the September 2011 rating decision became final.

The Veteran has more than one heart condition; he has coronary artery disease and RBBB.  The record does not readily differentiate the symptoms attributable to each diagnosis.  As such, the Board considers all of the symptoms currently documented as part of his coronary artery disease.  The Board does not here address how the RBBB should be rated as this must first be addressed by the RO as a downstream determination when it implements the Board's decision to grant the appeal as to entitlement to service connection for RBBB. 

The Veteran filed a claim for TDIU in November 2012, which was also accepted as a claim for an increased rating for his coronary artery disease.

The Veteran's coronary artery disease is currently rated under hyphenated diagnostic code 7005-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code (DC) 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  Coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. § 4.104, DC 7005.  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Coronary artery disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Id.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.  

DC 7017 provides ratings for coronary bypass surgery.  For three months following hospital admission for surgery, a 100 percent rating is assigned.  38 C.F.R. § 4.104, DC 7017.  Thereafter, status post coronary bypass surgery resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  Id.  Status post coronary bypass surgery resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Status post coronary bypass surgery resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Id.  Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 mL per kg of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

As the Veteran is currently rated at 60 percent, the question of a higher rating focuses on whether his symptoms include chronic congestive heart failure, he has left ventricular dysfunction with an ejection fraction of less than 30 percent, or activities with a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7005, 7017.  In this case the Veteran has reported a diagnosis of congestive heart failure since 2011.  See e.g., January 2014 notice of disagreement.  Both the February 2013 Disability Based Questionnaire and the September 2013 VA heart examination document chronic congestive heart failure.  By contrast, the July 2015 VA examination found that the Veteran did not have congestive heart failure.  Affording the Veteran the benefit of the doubt, the Board finds that he does have chronic congestive heart failure as required for a 100 percent rating.  Thus a 100 percent rating is warranted for his coronary artery disease.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for associated scars.  The July 2015 VA examination found right medial thigh and midsternal scars associated with the Veteran's heart disability, but these scars were not painful or unstable and did not cover a total area greater than six square inches.  As such there is no basis for a separate compensable rating based for his associated scars.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.



III.B.  Increased Rating - Bronchitis

The Veteran was originally service connection for bronchitis in an April 1996 rating decision.  At that time, this disability was rated noncompensable (0 percent) effective July 27, 1995.  In a December 1996 rating decision, after the submission of additional medical records, this rating was increased to 10 percent effective July 27, 1995, and 30 percent effective October 7, 1996.  The Veteran did not appeal that rating and did not submit additional new and material evidence within one year of its issuance.  Thus the December 1996 rating decision became final.

The Veteran filed a claim for an increased rating in May 2005 that was denied in a January 2006 rating decision.  The Veteran did not appeal this denial and did not submit additional new and material evidence within one year of its issuance.  Thus the January 2006 rating decision became final.

The Veteran filed a claim for TDIU in November 2012, which was also accepted as a claim for an increased rating.

The Veteran's bronchitis is currently rated under DC 6600.  Under this diagnostic code, a 10 percent rating is assigned for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC 6600.  FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  Id.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  Id.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  Id.

Regulation rater that, when evaluating based on PFTs, the rater is to use post-bronchodilator results in applying the evaluation criteria in the rating schedule for Diagnostic Codes 6825-6833 unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. 38 C.F.R. § 4.96 (d)((5)(2015).

In a July 2013 spirometry report, pre-bronchodilator the Veteran's FEV-1 was 71 percent predicted and his FEV-1/FVC was 91 percent predicted.  Post-bronchodilator the Veteran's FEV-1 was 115 percent predicted and his FEV-1/FVC was 104 percent predicted.

In September 2013 the Veteran underwent a VA respiratory examination.  At that time he was diagnosed with chronic bronchitis and chronic obstructive pulmonary disease (COPD) status post right pneumothorax.  He treated his condition with intermittent prednisone once or twice per year.  Over the prior two years, the Veteran reported shortness of breath with exertion and fatigue with light exercise mowing the yard or walking between holes on a golf course.  This caused him to stop in the middle and rest for about 20 minutes.  He also reported that sometimes he would get chest pain with mowing or could walk up to three-quarters of a mile a moderate pace than had to stop a few minute to catch his breath.  He used inhalers and singulair for asthma that had progressed to COPD.  The Veteran's respiratory condition required intermittent courses or bursts of systemic (oral or parenteral) corticosteroids twice in the prior twelve months.  It also required daily inhalation of anti-inflammatory medications and oral bronchodilators, but not antibiotics.  He did not require outpatient oxygen therapy.  He was seen about twice per year for severe sinusitis or bronchitis infection and was given a burst of oral steroid medication and antibiotics.  The Veteran had an associated right upper anterior chest scar measuring 2 cm, but it was not painful or unstable and did not affect a total area of six square inches or more.  A September 2013 chest x-ray found no evidence of active disease.  Pulmonary function testing found that pre-bronchodilator the Veteran's FEV-1 was 70 percent predicted and his FEV-1/FVC was 68 percent.  Post-bronchodilator the Veteran's FEV-1 was 73 percent predicted, his FEV-1/FVC was 69 percent, and his DLCO was 88 percent predicted.  The Veteran's COPD, s/p pneumothorax precluded him from laborious, non- air conditioned type work, walking more than 200 feet without stopping to rest, or lifting over 15 lbs.

After a review of the pertinent evidence, the Board determines that a rating higher than that already assigned is not warranted.  Based on the above, the Veteran's chronic bronchitis been manifested by pulmonary function impairment measured as a FEV-1 no worse than 73 percent predicted, a FEV-1/FVC no worse than 69 percent, and DLCO of 88 percent predicted.  He was not on oxygen.  Thus, his symptoms are contemplated by the current 30 percent rating.  See 38 C.F.R. § 4.97, DC 6600.  A higher rating would require decreased performance on pulmonary function test, outpatient oxygen therapy, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure.  See id.  That degree of impairment is not shown here.  Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for chronic bronchitis.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


III.C.  Increased Rating - Erectile Dysfunction

The Veteran was originally granted service connection for erectile dysfunction in the December 2013 rating decision on appeal.  At that time he was awarded a noncompensable (0 percent) rating effective November 30, 2012.  He was also awarded special monthly compensation based on loss of use of a creative organ for this period.

Erectile dysfunction is rated under Diagnostic Code 7522.  Under this diagnostic code, deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115b, DC 7522.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

In December 2012 the Veteran underwent a VA examination in conjunction with this claim.  At that time he was diagnosed with erectile dysfunction and benign prostate hypertrophy (BPH).  He treated his conditions with medication.  Physical examination found no abnormality of the penis, testes, or epididymis.  He had voiding dysfunction.  These conditions did not affect the Veteran's ability to work.

In September 2013 the Veteran underwent a VA diabetes mellitus examination.  At that time, the Veteran's diabetes was found to permanently aggravate his erectile dysfunction.  He took medication for his erectile dysfunction.  Although it was not possible for him to achieve an erection sufficient for penetration and ejaculation without medication, he was able to do so with medication.  He did not have retrograde ejaculation.  He had not undergone an orchiectomy.  Physical examination found no abnormality of the penis, testes, or epididymis.  He had voiding dysfunction that was attributed to his non-service connected BPH.

A November 2013 private treatment record reflects penile and scrotal examinations.  At that time the shaft of the penis was normal with obvious deformity, curvature, or palpable plaques.  There was no hourglass deformity.  The meatus was normal.  The penis was circumcised.  The penile skin showed no obvious abnormality, skin lesions, or condyloma.  The hemiscrotum was well developed bilaterally and symmetric.  There were no significant skin lesions.  The bilateral testes were without mass, non-tender, and had no induration.  There was no obvious testicular atrophy.  The bilateral epididymides were palpable and normal, without any mass, no induration, nor any tenderness.  The spermatic cord bilaterally was palpable, without any mass or lesion.  The bilateral vas deferentes were palpable and without any tenderness or lesion.

A December 2013 penile Doppler found mild erectile dysfunction.  It also found significant obstructive and irritative voiding complaints due to his enlarged prostate.

Based on the above, the Veteran's erectile dysfunction does not warrant a compensable rating.  A compensable degree of erectile dysfunction requires penile deformity and loss of erectile power.  38 C.F.R. § 4.115b, DC 7522.  The record does not reflect these symptoms.  Indeed multiple physical examinations have found no abnormality of the penis, testes, or epididymis.  The Veteran himself has no reported any penile deformity.  As such, the preponderance of the evidence is against a compensable rating for erectile dysfunction and his claim is denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


III.D.  Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of those assigned for chronic bronchitis and erectile dysfunction are provided for certain manifestations of these service-connected disabilities, such as decreased pulmonary function and penile deformity, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, which includes decreased pulmonary function; small, stable, non-painful scars; and loss of erectile function.  A

It is noted that the Veteran has numerous service connected disabilities.  The record does not show any collective effect of those disabilities acting or interacting with the disabilities the ratings of which are on appeal that makes the Veteran's disability picture an unusual or exceptional one.  

As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

The application to reopen a claim of service connection for hypertension is granted.

Service connection for high cholesterol is denied.

Service connection for right bundle branch block (RBBB) is granted.

A 100 percent rating for coronary artery disease, status post coronary artery bypass graft, is granted, subject to the regulations governing disbursement of monetary benefits.  

A rating higher than 30 percent for bronchitis, status post pneumothorax, is denied.

A compensable rating for erectile dysfunction is denied.




REMAND

As noted above, the Veteran's claim of service connection for hypertension is reopened.  The record shows that the Veteran has a current diagnosis of hypertension and that he is presumed exposed to herbicides during service.  Furthermore, the Veteran has argued that his hypertension was caused by this exposure.  This is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although, the Veteran submitted a private DBQ dated February 2013, that record did not contain a medical nexus opinion.  Thus an examination and opinion should be obtained on remand.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the Board notes that, as explained above, the Veteran's heart disability itself warrants a total (100 percent) disability.  However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  Thus, the question of whether TDIU is warranted for the Veteran's other disabilities remains on appeal.  The result of this remand on the issue of service connection for hypertension may impact the Veteran's claim for TDIU.

The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support any opinion provided.

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension, had onset during active service or was caused by active service, to include his presumed exposure to herbicides in Vietnam.

In formulating the requested opinion, the examiner's attention is directed to the actual findings of the National Institute of Medicine (as published in the Veterans and Agent Orange Updates) on the association between Agent Orange exposure and hypertension, which include, "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, a limited or suggestive link does not rule out the possibility of a connection; therefore, an opinion addressing Agent Orange is requested.  Such opinion must address actual causation by Agent Orange.  Mere reliance on the Agent Orange Updates and the fact that hypertension is not legally presumed to have been caused by exposure to Agent Orange will not be an adequate opinion.  

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Readjudicate the issue of entitlement to service connection for hypertension and entitlement to TDIU.  If either benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


